Citation Nr: 1625201	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-20 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Gentry C.M. Hogan, attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Agency of Original Jurisdiction (AOJ) initially characterized the issue on appeal as whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for bipolar disorder, as service connection for bipolar disorder was originally denied in an unappealed June 2007 rating decision.  In its November 2015 remand, the Board recharacterized the issue on appeal to include any acquired psychiatric disorder other than PTSD, which was already service-connected in a June 2012 rating decision.

In March 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.
  
This matter was last before the Board in November 2015, at which time the Veteran's claim was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The claim for entitlement to service connection for bi-polar disorder was last denied in a June 2007 rating decision.  The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.

2.  Evidence submitted since the June 2007 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric condition other than PTSD.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for an acquired psychiatric condition other than PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  New and Material Evidence

The Veteran seeks to reopen a previously denied claim seeking service connection for an acquired psychiatric condition other than PTSD.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  A claim in which there is a final decision may be reopened and reconsidered only if new and material evidence is submitted with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.
	
VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's original claim seeking service connection for bipolar disorder was denied in a June 2007 rating decision because there was no evidence of the condition in service and no current diagnosis of the "claimed condition possibly related to service."  He did not appeal the denial of the claim and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Evidence of record at the time of the last final decision includes the Veteran's service treatment records and post-service medical records, to include a January 2007 VA primary care note which noted a medical history of panic disorder, anxiety disorder, agoraphobia with panic disorder, depression and impulse control disorder. 

The Veteran sought to reopen his claim in February 2009.  In an August 2009 rating decision, the RO declined to reopen the claim because no additional information was received to show a current medical diagnosis of bipolar disorder that was incurred in or caused by or aggravated by service.  In November 2015, the Board remanded the Veteran's claim in order to obtain outstanding VA treatment records.

Following the Veteran's Board hearing, he also submitted private treatment records which reflect mental health diagnoses of major depressive disorder, anxiety disorder, unspecified episodic mood disorder, and PTSD.  

This evidence was not of record at the time of the prior final rating decision, and therefore, the VA and private medical records are new.  However, none of these records establish that the Veteran has a confirmed diagnosis of bipolar disorder or that he has any diagnosed psychiatric condition other than PTSD that can be related to his active duty military service.  Thus, these new records do not address an unestablished fact necessary to substantiate the claim.  As such, the Board finds that these medical records are not material.  Additional evidence, which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

As for the Veteran's assertions that he is diagnosed with a psychiatric condition other than PTSD that is related to active duty service, the Board finds they are not "new" as they are cumulative and redundant of assertions made prior to the June 2007 last final denial.  While the Veteran is competent to report his symptoms, such as symptoms of depression and anxiety, he is not competent to state that his current disability was due to active duty service.  There can be many possible causes for the Veteran's current psychiatric conditions.  Such a complex medical opinion falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  

The Veteran's statements and recently submitted medical evidence do not, in light of all the evidence old and new, raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been received to reopen his service connection claim for an acquired psychiatric condition other than PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for an acquired psychiatric condition other than PTSD is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


